DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is a continuation of application 16/546,763 filed on August 21, 2019, which has been abandoned.
First and second preliminary amendments were received from the applicant on January 25, 2021 and September 3, 2021.
Claims 1-27 have been cancelled.
Claims 28-43 have been added.

Drawings
The drawings were received on January 25, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) both submitted on March 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 28-43 are allowed.
The following is an examiner’s statement of reasons for allowance.  The system and method for controlling a marine vessel as claimed are not shown or suggested in the prior art because of the of a system or method for controlling a marine vessel that includes at least one processor that is configured to control first and second reversing buckets in first and second positions in response to receiving a translational thrust command having a first component in a port direction that is greater than a threshold and a second component in a forward or reverse direction, and to control said first and second reversing buckets in a third position in response to said first component not being greater than said threshold.
The prior art as disclosed by Morvillo (US 8,435,087) shows the use of a system and method for controlling a marine vessel which include at least one processor that is configured to control first and second reversing buckets in first and second positions in response to a translational thrust command, and in third and fourth positions in response to a second translational thrust command, where said first position is different from said third position, and said second position is different from said fourth position.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








June 6, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617